J-S20008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWIN DAVIS                                :
                                               :
                       Appellant               :   No. 2194 EDA 2019

              Appeal from the PCRA Order Entered June 27, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005487-2013


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY SHOGAN, J.:                              FILED AUGUST 10, 2020

       Appellant, Edwin Davis, appeals from the June 27, 2019 denial of his

first Post Conviction Relief Act (“PCRA”) petition, 42 Pa.C.S. §§ 9541–9546.

We affirm.

       In Appellant’s direct appeal,1 we adopted the trial court’s factual

summary of the crimes, as follows:

              Between 5:00 and 6:00 p.m. on February 6, 2013, co-
       defendant Michelle White and her housemate Marlieta Cowan, left
       their home at 5427 Walker Street and walked two to three blocks
       to the apartment complex at 5728 Cottage Street, where co-
       defendant Paul White, Michelle White’s father, lived. From outside
       the apartment complex, Michelle White and Cowan observed a
       verbal altercation inside the complex’s main hallway between Paul
       White, Omar Simmons, Tony Crawford, and Richard Boykin about
       an alleged $20 debt. The argument quickly turned physical and

____________________________________________


1Appellant, his brother, Evan Davis, and Paul White, the father of Michelle
White, were tried together by a jury and the Honorable Barbara A. McDermott.
J-S20008-20


       spilled outside, where Simmons and Paul White exchanged
       punches.

             Cowan and Michelle White separated Simmons and Paul
       White, breaking up the fight. Michelle White then approached
       Simmons and shouted, “If you want to fight, I can call my brother
       and you could fight one of my brothers,” referring to her brothers-
       in-law, [Appellant] and co-defendant Evan Davis.3 Incensed,
       Michelle and Paul White argued with Simmons, Crawford, and
       Boykin, whereupon Michelle White reiterated that she could call
       her brothers to fight Simmons.

              3Michelle White is married to [Appellant’s] and Evan
              Davis’ older brother, Ernest Davis.

              Between 8 p.m. and 9 p.m., Cowan and Michelle White
       returned to 5427 Walker Street, where Michelle White spoke to
       Evan Davis on the phone. Although Michelle White was not struck
       during the altercation with Simmons, Crawford, and Boykin, she
       told Evan Davis that Simmons punched her. At approximately
       9:13 p.m., Evan Davis and his friend “Hasan” arrived at 5427
       Walker Street. Evan Davis and Hasan began cleaning two semi-
       automatic pistols, using rubber gloves and towels supplied by
       Michelle White. Shortly thereafter, [Appellant] and an unidentified
       individual arrived at the home and watched Evan Davis and Hasan
       prepare the weapons.

             At approximately 9:50 p.m., [Appellant], armed with a
       concealed handgun, walked to Paul White’s apartment,
       accompanied by Evan Davis, Michelle White, Hasan, and the
       unidentified individual.   Upon their arrival, Paul White told
       [Appellant] that Simmons was in the victim’s [Khiry Harris’s]
       apartment and directed him to Boyle’s[2] apartment. At Boyle’s
       apartment, Paul White asked Boyle to knock on the door of
       apartment B3. Boyle led the group to apartment B3 and knocked
       on the door, but received no response.

             From outside the apartment door, Boyle heard a television
       and the sound of voices coming from inside the apartment. After
       several knocks, [Appellant] and Evan Davis pushed Boyle away
____________________________________________


2 Richard Boyle lived in a separate apartment in the same apartment complex
as the victim. N.T., 7/1/15, at 7–9.

                                           -2-
J-S20008-20


     and began kicking the apartment door.      Upon hearing an
     unidentified sound, [Appellant] and Evan Davis drew their
     weapons and fired several shots into the apartment door and
     surrounding wall.

           Inside the apartment, Krystal Evans woke to the sound of
     gunfire and observed Simmons break a window and attempt to
     escape. Evans quickly discovered [Khiry Harris, (“the victim”)] on
     the floor near the apartment’s bathroom, convulsing and
     struggling to breathe. Evans immediately checked the victim,
     observed two profusely-bleeding gunshot wounds, and called 911.

            At 9:58 p.m., Officers Philip Lanz and Mark Swierczynski
     received a radio call for a person shot at 5728 Cottage Street. At
     10:00 p.m., the officers arrived at the scene, observed four bullet
     holes in the apartment’s entryway door, and discovered the victim
     inside, lying in a pool of blood. After securing the scene, the
     officers escorted Simmons and Evans to homicide for questioning.

           At 10:10 p.m., medics arrived and pronounced the victim
     dead at the scene. At trial, Deputy Medical Examiner Dr. Albert
     Chu, an expert in forensic pathology, testified that the victim
     suffered from a perforating gunshot wound and a penetrating
     gunshot wound that entered the victim’s central chest and the
     victim’s lower abdomen, respectively. The perforating gunshot
     wound’s projectile travelled through the victim’s right lung, heart,
     and liver, exiting his left back. The penetrating gunshot wound’s
     projectile travelled through the victim’s colon and was recovered
     from the victim’s right pelvis. Each gunshot wound was fatal.

           Immediately after the shooting, [Appellant], Evan Davis,
     Michelle White, Hasan, and the unidentified individual returned to
     5427 Walker Street. As Michelle White returned, Cowan observed
     that she “looked like she was a ghost,” and otherwise seemed
     distraught. Michelle White told Cowan that [Appellant] and Evan
     Davis “lit up the place.”

            At 11:15 p.m., Officer Robert Flade of the Philadelphia
     Crime Scene unit arrived at 5728 Cottage Street. In the hallway,
     Officer Flade discovered three .380 caliber and five []9 mm caliber
     fired cartridge casings (“FCCs”). Inside the apartment, Officer
     Flade discovered twelve strike marks, inserted probes to
     determine the direction of travel, and recovered two projectiles.
     At trial, Officer Flade testified that the trajectory of the bullets was

                                      -3-
J-S20008-20


     consistent with shots fired in the apartment hallway from two
     different guns located at two different angles respective to the
     apartment door.

           After an investigation, firearms expert Officer Raymond
     Andruczak determined, to a reasonable degree of scientific
     certainty, that two of the .380 caliber FCCs and five of the []9 mm
     caliber FCCs were fired from the same .380 caliber and []9mm
     caliber semi-automatic pistol, respectively.

           On February 7, 2013, in an interview with Detective Gregory
     Singleton, Michelle White admitted her involvement in the
     shooting and identified [Appellant] and Evan Davis as the
     shooters. On that same date, Detectives Griffin and Spotwood
     interviewed Boyle, who also identified [Appellant] and Evan Davis
     as the shooters.

           On February 8, 2013, Officer Mark Jerden arrested
     [Appellant] and recovered his black and grey cell phone,
     numbered (267) 897-7551. Detectives did not retrieve the
     associated cell phone records.

            Officer Daniel Williams arrested Evan Davis on February 8,
     2013. After the arrest, Detective Singleton recovered Evan Davis’
     cell phone and executed a valid search warrant to obtain the
     phone’s records. Special Agent William Shute of the Federal
     Bureau of Investigation, an expert in historical cell cite analysis,
     analyzed the phone records and discovered that the phone
     associated with Evan Davis called the phone associated with
     [Appellant] three times between 9:05 p.m. and 9:13 p.m. on the
     night of the murder. By cross-referencing the phone records with
     historical cell site data, Agent Shute determined that between
     9:05 to 9:13 p.m., the phone associated with Evan Davis travelled
     towards 5427 Walker Street, and that at the time of the murder,
     the cell phone was in the general vicinity of 5728 Cottage Street.

           On December 23, 2013, Michelle White pled guilty to Third-
     Degree Murder and Conspiracy for the death of Khiry Harris. As
     part of her plea, Michelle White agreed to testify truthfully against
     [Appellant] and his co-conspirators in exchange for consideration
     at sentencing.

           On July 2, 2015, in a trial held immediately after the jury
     had rendered its verdict, [Appellant] stipulated that he had been

                                     -4-
J-S20008-20


       previously convicted of two enumerated offenses under 18 Pa.C.S.
       § 6105.

Commonwealth v. Davis, 159 A.3d 576, 3194 EDA 2015 (Pa. Super. filed

November 2, 2016) (unpublished memorandum ) (citing Trial Court Opinion

in direct appeal, 1/15/16, at 2–6 (footnote and internal citations omitted)).

       On July 2, 2015, the jury convicted Appellant of one count each of third-

degree murder, conspiracy to commit murder, and firearms not to be carried

without a license3 and acquitted him of carrying a firearm on a public street in

Philadelphia. That same day at a bifurcated trial, Appellant waived his right

to a jury trial, and the trial court found Appellant guilty of possession of a

firearm prohibited.4 All remaining charges were nol prossed.

       Sentencing was deferred for the completion of presentence and mental-

health reports. On September 18, 2015, the trial court sentenced Appellant

to imprisonment for twenty to forty years for third-degree murder, a

consecutive term of five to ten years for possession of a firearm prohibited,

and concurrent terms of ten to twenty years for conspiracy and three to six

years for firearms not to be carried without a license, for an aggregate

sentence of twenty-five to fifty years of imprisonment.5

____________________________________________


3   18 Pa.C.S. §§ 2502(c), 903(c), and 6106(a)(1), respectively.

4   18 Pa.C.S. § 6105(a)(1).

5 Co-defendant Michelle White pled guilty plea to third-degree murder and
conspiracy and was ultimately sentenced to seven to fourteen years of



                                           -5-
J-S20008-20


       Appellant filed a post-sentence motion, which the trial court denied on

October 13, 2015. Appellant filed a timely notice of appeal, and both Appellant

and the trial court complied with Pa.R.A.P. 1925.6 This Court affirmed the

judgment of sentence, and our Supreme Court denied further review. Davis,

159 A.3d 576, appeal denied, 168 A.3d 1278, 514 EAL 2016 (Pa. filed April

25, 2017).

       On January 2, 2018, Appellant filed a timely pro se PCRA petition. The

PCRA court appointed counsel, who filed an amended PCRA petition on June

25, 2018, and a supplemental PCRA petition on September 13, 2018. The

PCRA court held a bifurcated PCRA evidentiary hearing on April 16, 2019, and

April 25, 2019.       The PCRA court denied PCRA relief on June 27, 2019.

Appellant filed a timely notice of appeal, and the PCRA court complied with

Pa.R.A.P. 1925.7


____________________________________________


imprisonment followed by two years of probation. See CP-51-CR-005484-
2013. Co-defendant Evan Davis initially was convicted of third-degree murder
and related offenses at the conclusion of the instant trial. On January 4, 2016,
the trial court granted Evan Davis a new trial because the Commonwealth
failed to timely furnish its DNA evidence and permit him to call a DNA expert
witness. Upon retrial by a jury, Evan Davis was convicted of third-degree
murder and related offenses. The trial court imposed a total sentence of
twenty to forty years of imprisonment. See CP-51-CR-0005486-2013; PCRA
Court Opinion, 6/27/19, at 1 n.1.

6 Trial counsel withdrew after filing the notice of appeal, and new counsel was
appointed as appellate counsel.

7 The trial court obviously had a Pa.R.A.P. 1925(b) statement before it, but
docket entries in the certified record do not indicate Appellant’s compliance
with the rule.

                                           -6-
J-S20008-20


      Appellant raises the following issues on appeal:

      I. Did the PCRA Court err when it found that counsel did not
      violate Appellant’s rights under the Sixth Amendment of the U.S.
      Constitution and Article 1 section 9 of the Pennsylvania
      Constitution by failing to request that the [c]ourt have James
      White brought down to [c]ourt to testify about the letter he
      received and conversations he had with his mother, Michelle
      White, and for failing to use that evidence to both exonerate the
      Appellant and impeach cooperating co-defendant, Michelle White?

      II. Did the PCRA Court err when it found that counsel did not
      violate Appellant’s rights under the Sixth and Fourteenth
      Amendments of the U.S. Constitution and Article 1, sec. 9 of the
      Pennsylvania Constitution by failing to obtain and use critical
      discovery that would have impeached Commonwealth eyewitness
      Richard Boyle?

      III. Did the PCRA Court err when it found that counsel did not
      violate Appellant’s rights under the Sixth Amendment of the U.S.
      Constitution and Article 1 section 9 of the Pennsylvania
      Constitution for failing to object to the [c]ourt’s incorrect re-
      statement of what occurred and/or renew the motion in limine
      related to Cowan’s testimony at the trial when she had been in
      the courtroom during a significant portion of Richard Boyle[’s]
      testimony at the Preliminary Hearing?

      IV. Did the PCRA Court err when it found that counsel at trial and
      on direct appeal were not ineffective for failing to object to the
      admission at trial of uncontested DNA evidence definitively linking
      Appellant’s brother to the murder weapon, violating Appellant’s
      Fifth, Sixth and Fourteenth Amendment rights?

      V. Did the PCRA Court err when it found that counsel on direct
      appeal, James Berardinelli[,] was not ineffective for failing to
      move to supplement the claims raised and/or remand to include
      an after discovered claim that the sentence imposed on the
      Appellant was an abuse of discretion and arbitrary, capricious and
      excessive in light of the sentence codefendant, Evan Davis
      received, violating the Appellant[’]s Eighth and Fourteenth
      Amendment rights?

Appellant’s Brief at 3–4.


                                     -7-
J-S20008-20


      When reviewing the propriety of an order denying PCRA relief, we

consider the record in the light most favorable to the prevailing party at the

PCRA level.   Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015);

Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014) (en banc).

This Court is limited to determining whether the evidence of record supports

the conclusions of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016). These errors

include a constitutional violation or ineffectiveness of counsel, which “so

undermined the truth-determining process that no reliable adjudication of

guilt or innocence could have taken place.” Commonwealth v. Cousar, 154
A.3d 287, 296 (Pa. 2017); 42 Pa.C.S. § 9543(a)(2). The PCRA court’s findings

will not be disturbed unless there is no support for them in the certified record.

Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa. Super. 2014).

      All of Appellant’s issues aver the ineffective assistance of trial counsel,

and in two instances, also direct-appeal counsel.          To plead and prove

ineffective assistance of counsel, a petitioner must establish:     (1) that the

underlying issue has arguable merit; (2) counsel’s actions lacked an objective

reasonable basis; and (3) actual prejudice resulted from counsel’s act or

failure to act. Commonwealth v. Stewart, 84 A.3d 701, 706 (Pa. Super.

2013) (en banc). A claim of ineffectiveness will be denied if the petitioner’s

evidence fails to meet any one of these prongs. Commonwealth v. Martin,

5 A.3d 177, 183 (Pa. 2010). Counsel is presumed to have rendered effective


                                      -8-
J-S20008-20


assistance of counsel. Commonwealth v. Montalvo, 114 A.3d 401, 410 (Pa.

2015). Moreover, we have explained that trial counsel cannot be deemed

ineffective for failing to pursue a meritless claim. Commonwealth v. Loner,

836 A.2d 125, 132 (Pa. Super. 2003) (en banc).

      Appellant first argues that trial counsel was ineffective for failing to

interview Michelle White’s son, James White, who was in prison, and call him

as a witness to “testify to admissions made by Michelle that exonerated”

Appellant. Appellant’s Brief at 14; N.T., 6/30/15, at 131. Appellant avers that

James White would have described a letter he allegedly received from

Michelle, who testified for the Commonwealth, wherein she stated that

Appellant “didn’t do nothing [sic].” Appellant’s Brief at 15. Appellant asserts

that James White gave Appellant the letter, and Appellant told his counsel

about the letter, who “promised to take and look at [it] when they got inside

the courtroom.” Id. at 16.

      At the conclusion of Michelle White’s testimony, trial counsel asked the

trial court not to release Ms. White because “my client just gave me something

that might have some kind of bearing.” N.T., 6/30/15, at 130. The following

exchange ensued:

      [Defense Counsel]: Judge, I ask them to keep [Ms. White] for
      about an hour, till we come back. . . . [M]y client just gave me
      something that might have some kind of bearing.

      The Court: Well, no, because then we are bringing the jury right
      back out now. Hold that juror.

      [Defense Counsel]: Well, I haven’t read it.

                                     -9-
J-S20008-20



     [The Commonwealth]: I haven’t read it either.

     The Court: . . . All right. Read the letter.

                                   * * *

     [Defense Counsel]: I don’ think I’m going to use [it].

     The Court: For the record, though, since you raised it, what—your
     client showed you a letter this morning?

     [Defense Counsel]: That’s correct, Your Honor.

                                   * * *

     The Court: So what was allegedly in the letter, or letters?

     [Defense Counsel]: Something about, to the effect that Ms. White
     stated that she was the one or someone other than my client was
     involved in the incident.

     The Court: And is that letter from Miss White?

     [Defense Counsel]: That letter looks like it is from Miss White,
     but I don’t see it signed by Miss White.

     The Court: You don’t see what?

     [Defense Counsel]: It is signed, I don’t see any kind of signature
     from Miss White on this letter.

     The Court: Did it come from a prison?

     [Counsel for Evan Davis]: It is actually addressed to her son
     James White, and it is signed “mom.”

N.T., 6/30/15, at 129–132 (emphases added).

     At the conclusion of the Commonwealth’s case-in-chief, the trial court

asked defense counsel, “There was some discussion about a James White. Am

I correct?” N.T., 6/30/15, at 181. Defense counsel replied affirmatively, and

                                    - 10 -
J-S20008-20


the trial court addressed Appellant stating, “[T]hat was based upon

information of a letter[,] and I actually saw you pass it to your attorney today.”
Id. The trial court asked defense counsel, “[Y]ou’re not in a position to decide

whether or not you’re going to present [him as a witness?],” and defense

counsel replied, “That’s correct.” Id. at 182. Ultimately, defense counsel did

not present James White as a witness. Appellant argues that the failure to

offer James White’s testimony constituted ineffective assistance of counsel

that prejudiced Appellant. Appellant’s Brief at 21–22.

       At the PCRA evidentiary hearing,8 testimony established that the letter

given to defense counsel at trial, allegedly from Michelle White to James

White, never was found.         N.T., 4/16/19, at 8.   No letter was offered into

evidence at the PCRA hearing. PCRA Court Opinion, 6/27/19, at 7. At the

PCRA hearing, James White testified that at the time of trial, he gave a

statement to defense counsel’s investigator, Mark Shaffer, that he received a

letter from his mother that indicated Appellant and Michelle White were

walking away from the scene at the time of the murder, and Appellant “at no

time fired a gun.”       N.T. 4/16/19, at 18–22.       Mr. Shaffer took a written

statement from James White and provided it to defense counsel. Appellant’s

Exhibit P-1; PCRA Court Opinion, 6/27/19, at 7.



____________________________________________


8  The PCRA court noted that “[t]rial counsel passed away prior to the
evidentiary hearing dates, and was unavailable to provide any testimony
before he expired.” PCRA Court Opinion, 6/27/19, at 7.

                                          - 11 -
J-S20008-20


      To prevail on a claim of trial counsel’s ineffectiveness for failure to call

a witness, an appellant must prove: “(1) the witness existed; (2) the witness

was available; (3) trial counsel was informed of the existence of the witness

or should have known of the witness’s existence; (4) the witness was prepared

to cooperate and would have testified on [the] appellant’s behalf; and (5) the

absence of the testimony prejudiced [the] appellant.” Commonwealth v.

Chmiel, 889 A.2d 501, 545-546 (Pa. 2005) (citations omitted). Trial counsel’s

failure to call a particular witness does not constitute ineffective assistance

without some showing that the absent witness’s testimony would have been

beneficial or helpful in establishing the asserted defense. Id. Appellant must

demonstrate how the testimony of the uncalled witness would have been

beneficial under the circumstances of the case. Id.

      We conclude this issue lacks merit. At trial, Appellant agreed that he

had spoken to James White and would not be calling him as a witness, as

evidenced by the following:

      The Court:    Now, I already went over yesterday potential
      witnesses with you. [Defense counsel] had one potential witness
      brought down, and he spoke with you, [Appellant]. And what was
      his name, James White?

      [Defense Counsel]: James White.

      The Court: And you are not presenting him [as a witness]; is that
      correct, [Appellant]?

      [Appellant]: Correct.




                                     - 12 -
J-S20008-20


N.T., 7/1/15, at 149–150.        Appellant cannot now contradict his sworn

statement. See Commonwealth v. Pander, 100 A.3d 626, 642 (Pa. Super.

2014) (ineffectiveness claim for failure to call witnesses fails where “the

colloquy conclusively establishes that Appellant agreed with trial counsel’s

decision not to present additional witnesses.”).         For this reason alone,

Appellant’s ineffectiveness claim fails—he chose not to call the witness that he

now faults defense counsel for not presenting at trial.

      Further, we rely upon the trial court’s explanation for its rejection of this

issue, as follows:

             [Appellant] fails to meet his burden of proof, and this [c]ourt
      did not find [Appellant’s] or James White’s testimony to be
      credible, especially in light of the credible testimony provided by
      [Mr.] Shaffer and Michelle White. Although [Appellant] claims
      Michelle White sent her son James White a letter alleging that
      [Appellant] did not fire a weapon on the night of the murder,
      [Appellant] does not have a copy of the letter and failed to provide
      one to this Court. During the evidentiary hearing, James White
      testified that, before the instant trial, he gave [Appellant] a letter
      he received from his mother, Michelle White, which indicated that
      [Appellant] was not involved in the instant shooting.             N.T.
      4/16/2019 at 17, 22-23. Though [Appellant] claims he possessed
      this letter for more than a week before trial, he did not furnish
      trial counsel with this letter until after trial commenced. N.T.
      6/30/2015 at 132. After sending his investigator to obtain a
      statement, trial counsel brought James White to the courtroom as
      a possible witness, and after a colloquy on July 1, 2015,
      [Appellant] informed this [c]ourt that he agreed with counsel’s
      decision not to call James White. N.T. 7/1/2015 at 149-150.

             Trial counsel is now deceased and could not testify at the
      evidentiary hearing. But given the averments made during the
      evidentiary hearing, it is clear that [Appellant] suffered no
      prejudice, and the contents of the letter, if believed, would not
      alter the jury’s verdict. At the evidentiary hearing, James White
      testified that the letter indicated that [Appellant] was present at

                                      - 13 -
J-S20008-20


         the scene of the shooting, but did not fire a shot, and instead was
         walking away from the area with Michelle White. However, the
         contents of this letter were contradicted by Michelle White’s
         evidentiary hearing testimony, wherein she testified that she
         never told James White that [Appellant] wasn’t involved in the
         murder. N.T. 4/25/2019 at 15-17. White further testified that
         she testified consistently with her police statement, implicating
         [Appellant] as a shooter, not only at [Appellant’s] trial, but also at
         the subsequent trial for co-defendant Evan Davis. Id. at 9-10.
         This [c]ourt found Michelle White’s evidentiary hearing testimony
         consistent to that she provided at multiple trials, and therefore
         credible. James White’s nebulous testimony concerning a letter
         that has not been proven to have existed is insufficient to
         overcome this [c]ourt’s credibility determination[.]

                Even if the contents of the purported letter were to be
         believed, [Appellant] would still be found guilty of Third-Degree
         Murder. Michelle White ultimately pled guilty of that offense, and
         the uncontradicted facts presented at trial demonstrate that she
         did not possess a firearm and was not a shooter. Moreover,
         [Appellant] was present inside Michelle White’s home when
         codefendant Evan Davis was preparing his firearm, and he
         accompanied Evan Davis, Has[]an, and Paul and Michelle White to
         the decedent’s complex with the intent of causing harm. Based
         on the totality of the evidence, it is clear that [Appellant] actively
         participated in a Conspiracy with his co-defendants, rendering him
         liable for Third-Degree Murder.[9]

PCRA Court Opinion, 6/27/19, at 10–12. It is clear that Appellant is unable to

prove prejudice resulting from any absence of testimony by James White at

trial.    Commonwealth v. Sneed, 45 A.3d 1096 (Pa. 2012) (absence of




____________________________________________


9 “[U]ndisputed participation in [a] conspiracy which result[s] in [the victim’s]
death supports [a] conviction of third degree murder.” See Commonwealth
v. Bigelow, 611 A.2d 301, 304 (Pa. Super. 1992) (each member of a
conspiracy to third-degree murder is also guilty for the acts of his co-
conspirators).

                                          - 14 -
J-S20008-20


testimony of witness must have been so prejudicial as to have denied the

appellant of a fair trial). Thus, we reject this claim.

      Appellant next contends defense counsel was ineffective for failing to

obtain and use “critical discovery” to impeach Commonwealth eyewitness

Richard Boyle. Appellant’s Brief at 22. We disagree.

      Specifically, Appellant avers that defense counsel was ineffective for not

obtaining prison telephone records to impeach Richard Boyle, who testified at

trial and identified Appellant as a shooter. Appellant’s Brief at 35–43; N.T.,

7/1/15, at 8.    Appellant contends that the telephone records would have

proven that Paul White manipulated and intimidated Mr. Boyle to identify

Appellant as a shooter. Appellant’s Brief at 36–39. In particular, Appellant

points to a recorded call on April 3, 2013, inter alia, wherein Paul White

“proceeded to rehearse . . . testimony with Boyle.” Id. at 38.   He also

identifies other prison calls in April of 2013, which occurred before trial but

after Mr. Boyle had identified Appellant to police in February 2013, suggesting

those calls supported Appellant’s claim that Mr. White coached Mr. Boyle to

identify Appellant by his tattoos. Id. at 37–40.

      As pointed out by the Commonwealth, however, Mr. Boyle “had already

identified [Appellant] in a photo array after the shooting[] and testified that

at that time[,] he had no doubt about his identification[].” Commonwealth’s

Brief at 17 (citing N.T., 7/1/15, at 16[, 17]).

      The trial court addressed this issue as follows:


                                      - 15 -
J-S20008-20


             A witness may be cross examined as to any matter tending
       to show the interest or bias of the witness. Commonwealth v.
       Solano, 129 A.3d 1156, 1175 (Pa. 2015) (citing Commonwealth
       v. Nolen, 634 A.2d 192, 196 (Pa. 1993)). Trial counsel should
       not be found ineffective for failing to impeach a witness when the
       witness is impeached by other means. Commonwealth v. Reid,
       99 A.3d 427, 444 (Pa. 2014) (citing Commonwealth v. Dennis,
       715 A.2d 404, 408-409 (Pa.1998)).

              Appellant’s claim fails because trial counsel effectively
       impeached Boyle concerning his bias and credibility during cross
       examination. Trial counsel elicited testimony that Boyle was
       incapable of identifying in [c]ourt because of his poor eyesight
       caused by the eye disease keratitis, that he implicated [Appellant]
       because he wanted to avoid a murder charge of his own, was an
       extreme alcoholic and was debilitatingly drunk on the night of the
       murder, and had previously been convicted of crimen falsi
       offenses. N.T. 7/1/2015 at 20-29. That Paul White allegedly
       instructed Boyle to “stick to his story” is of no consequence to this
       [c]ourt, as the statement itself is too vague to imply any
       manipulation of Boyle’s testimony. Moreover, even if Paul White
       did attempt to influence Boyle’s testimony, his attempt was
       unsuccessful, as Boyle implicated both Paul and Michelle White as
       participants in the murder. Id. at 8-11. Accordingly, [Appellant]
       fails to demonstrate prejudice, and the instant claim fails.

PCRA Court Opinion, 6/27/19, at 12–13.10

       We rely upon the PCRA court’s explanation.        The telephone records

identified by Appellant would not have proven that Paul White manipulated

and intimidated Mr. Boyle to identify Appellant as a shooter, so that

Appellant’s evidence falls short of establishing arguable merit, Martin, 5 A.3d

at 183; thus, the issue lacks merit.


____________________________________________


10 Paul White passed away on February 28, 2017, and Richard Boyle also had
passed away, so neither man testified at the PCRA evidentiary hearings in
April of 2019. N.T., 4/25/19, at 19–20, 46; PCRA Court Opinion, 6/27/19, at
17 n.5.

                                          - 16 -
J-S20008-20


      In his third issue, Appellant asserts defense counsel was ineffective for

failing to object to Marlieta Cowan’s testimony. Appellant suggests Ms. Cowan

violated a sequestration order during the first preliminary hearing on April 24,

2013, observed Mr. Boyle’s testimony there, and “molded her subsequent

testimony” at the second preliminary hearing on June 10, 2013, “to fit what

she heard Boyle testify to at the first preliminary hearing.” Appellant’s Brief

at 44, 46.

      The record certified to us on appeal does not contain a transcript from

the first preliminary hearing on April 24, 2013. It is well-settled that “this

Court may consider only the facts that have been duly certified in the record

when deciding an appeal.” Commonwealth v. Kennedy, 151 A.3d 1117,

1127 (Pa. Super. 2016) (citation omitted). It is Appellant’s responsibility to

ensure that this Court has the complete record necessary to review his claim.
Id. (citation omitted).   When an appellant fails to provide this Court the

necessary items for review, the claim is waived. Id. (citation omitted).

Appellant’s failure to ensure the inclusion of the transcript in the certified

record renders it impossible for us to review its contents and determine the

validity of Appellant’s allegation. Therefore, this omission hampers appellate

review, and we deem the issue waived. Id.

      Nevertheless, if we were to address the issue on the basis of the record

before us, we would rely on the PCRA court’s explanation as follows:

      This matter had two preliminary hearings, on April 24 and June
      10, 2013. During the April 24, 2013, preliminary hearing, Boyle

                                     - 17 -
J-S20008-20


     testified to the effect that he was with codefendant Paul White at
     the time of the shooting, spoke with [Appellant] and Evan Davis
     after they entered the apartment, identified the [victim’s]
     apartment to him, and observed them draw pistols and shoot at
     the apartment door. N.T. 4/24/2013 at 24-36. When asked by
     the prosecutor whether Cowan was in the room, Boyle indicated
     that she was. Id. at 37. After a brief inquiry, counsel and the
     [c]ourt determined that Cowan was in fact sequestered during
     Boyle’s testimony, and Boyle clarified that she was previously in
     the courtroom before he began his testimony. Id. at 37-38.

           Cowan testified at the June 10, 2013 preliminary hearing
     before the Honorable Benjamin Lemer. Immediately prior to her
     taking the stand, counsel for [Appellant] objected to the admission
     of her testimony on the basis of a possible sequestration violation.
     N.T. 6/10/2013 at 7-10. After consulting the notes of testimony,
     Judge Lerner determined that Boyle had misspoke during the April
     24, 2013 preliminary hearing, and that Cowan was not present
     in the room. Id. at 10.

            Based on these circumstances, it is clear that counsel had
     no basis to challenge the admission of Cowan’s testimony at trial.
     There is no indication on the record that Cowan was in the room
     during Boyle’s testimony, heard any of Boyle’s preliminary hearing
     testimony, or otherwise had her testimony tainted due to the
     events that transpired at the preliminary hearing.              While
     [Appellant’s] counsel did raise an objection to Cowan’s testimony
     at the [June 10, 2013] preliminary hearing, Judge Lerner soundly
     and properly rejected that challenge. [N.T., 6/10/13, at 7–10].
     Since the matter was already settled at a prior listing, any attempt
     by trial counsel to relitigate the issue at trial would have been
     fruitless. Accordingly, [Appellant] fails to demonstrate prejudice.

PCRA Court Opinion, 6/27/19, at 13–14 (emphasis added).

     “In order to demonstrate a defendant was prejudiced by counsel’s

deficient performance, the defendant must ‘show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceedings would have been different.’” Commonwealth v. Burno, 94 A.3d
956, 976 (Pa. 2014); see also Commonwealth v. Blakeney, 108 A.3d 739,

                                    - 18 -
J-S20008-20


749 (Pa. 2014) (to establish prejudice, PCRA petitioner must show that there

is a reasonable probability that the outcome of the proceeding would have

been different but for counsel’s deficient performance).

      Even if Ms. Cowan had been present for a portion of Mr. Boyle’s

testimony, Appellant has not supported how Mr. Boyle’s testimony had any

impact on Ms. Cowan’s testimony or the outcome of the trial.              See

Commonwealth v. Pursell, 724 A.2d 293, 310 (Pa. 1999) (failure to show

prejudice rendered an ineffectiveness claim against counsel, who failed to

object to the presence of a police witness after trial court ordered

sequestration, meritless). Thus, Appellant cannot carry his burden of showing

prejudice from trial counsel’s alleged ineffectiveness. See Commonwealth

v. Wright, 961 A.2d 119, 148 (Pa. 2008) (“When it is clear the party asserting

an ineffectiveness claim has failed to meet the prejudice prong of the

ineffectiveness test, the claim may be dismissed on that basis alone, without

a determination of whether the first two prongs have been met.”); see also

Burno, 94 A.3d at 977 (claim of ineffectiveness failed because petitioner did

not meet burden demonstrating prejudice).      Thus, even if not waived, we

would conclude that Appellant has failed to prove counsel’s ineffectiveness.

      Next, Appellant contends defense counsel and appellate counsel were

ineffective for failing to seek a new trial based on DNA evidence that the

Commonwealth used at Appellant’s trial linking Appellant’s brother, Evan, a




                                    - 19 -
J-S20008-20


co-defendant, to the murder weapon.           Appellant’s Brief at 48.   Appellant

posits:

            On June 18, 2015, eleven days before trial was to begin, the
      prosecutor learned that police had recovered the latex gloves from
      Michelle’s apartment that were believed to be used by Evan and
      Stewart to clean the guns and bullets that were used to commit
      the crime. The prosecutor averred that he was unaware that the
      gloves had been recovered as this evidence was not documented
      in the investigation of the crime scene by the assigned detective.
      The gloves were recorded by a different officer in a separate crime
      scene report.

            On June 19, 2015, the prosecutor obtained a court order for
      a sample of Evan’s DNA to determine if the DNA testing of the
      gloves matched his sample.

            On June 26, 2015, the prosecutor received the laboratory
      report which revealed that there was substantial likelihood that
      Evan’s DNA was on one set of gloves. The DNA testing from the
      other set of gloves excluded Evan Davis but did not identify the
      contributor(s). (N.T. 6/29/15 pg. 16-17). There was a stipulation
      between counsel for Evan and the Commonwealth that the DNA
      evidence to be presented related to Evan only. (N.T. 6/30/15 pg.
      138).

            On June 27, 2015, Evan’s counsel filed a motion to exclude
      the DNA evidence or, in the alternative, to grant a continuance.
      The trial court denied this motion, finding that the prosecutor had
      not deliberately withheld the evidence. The trial court additionally
      refused to grant the continuance which it argued, would result in
      a de facto severance of Evan’s [trial] from his co–defendants.

            While the trial court denied the motion for a
      continuance/severance, it did provide Evan with funding to obtain
      his own DNA expert. The trial court expressly warned the
      Commonwealth that if Evan were convicted in the joint trial and
      he subsequently received a contradictory opinion from his DNA
      expert, he could file a motion for a new trial. The Commonwealth
      thus faced the risk of having to retry Evan a second time. The
      prosecutor agreed with this remedy, asserting that the expert
      report he received was “such a conservative estimate that [he]


                                     - 20 -
J-S20008-20


      would be shocked if another DNA lab disagrees.” (N.T. 6/29/15,
      at 14).

            Appellant’s counsel ineffectively failed to object on the basis
      that admission of this “uncontested” scientifically reliable evidence
      would also result in prejudice to the Appellant and not just his
      brother, Evan Davis.

Appellant’s Brief at 48–50 (footnote and internal citation omitted).

      The PCRA court stated:

      [Appellant’s] suggested claim lacks an objectively reasonable
      basis. The Commonwealth’s DNA evidence excluded [Appellant]
      as an originator of the sample, and the DNA evidence was never
      used against [Appellant]. Trial counsel seized on this at trial,
      when he effectively elicited such an admission from the
      Commonwealth’s DNA expert during cross examination, and
      further reminded the jury of that fact during closing argument.
      N.T. 6/29/2015 at 185-186; N.T. 7/1/2015 at 191.

            Any attempt to argue that the jury conflated DNA evidence
      implicating co-defendant Evan Davis against [Appellant] would be
      wholly unwarranted. At the onset of the instant trial, this [c]ourt
      provided the jury with the following instruction, charging them to
      consider only the evidence as it pertains to a particular defendant:

                  Now, when I refer to it as “this case,” one of the
            things I have to tell you, there [are] three individual
            defendants on trial. What this means is that while I
            may refer to it as one case, there [are] actually three
            separate cases that are going on here. And if you are
            picked to serve on this jury, you have to consider the
            evidence as [the] Commonwealth presents it as it
            pertains to each particular defendant.

      N.T. 6/25/2015 at 30. Accordingly, the instant claim fails.

PCRA Court Opinion, 6/27/19, at 15.

      We agree that the instant claim fails. Appellant avers that it “was not

just Evan, . . . who was prejudiced by the admission of that evidence.”


                                     - 21 -
J-S20008-20


Appellant’s Brief at 51.   However, Appellant wholly fails to identify such

prejudice. Id. at 51–52. Therefore, we reject this claim of ineffectiveness.

Burno, 94 A.3d at 977 (claim of ineffectiveness failed because petitioner did

not carry burden demonstrating prejudice).

      Appellant’s final issue avers ineffective assistance of appellate counsel

for failing to challenge Appellant’s sentence in light of the sentence imposed

on Evan Davis, Appellant’s co-defendant and brother, upon his retrial.

Appellant’s Brief at 52.

      We observe that Appellant challenged the discretionary aspects of his

sentence in a post-sentence motion for reconsideration of sentence, which the

trial court denied on October 13, 2015.       Appellant raised the issue in his

Pa.R.A.P. 1925(b) statement on direct appeal, challenging the sentence as

excessive, and the trial court addressed it in its Rule 1925(a) opinion.

However, Appellant abandoned the issue in his direct appeal. Davis, 159 A.3d
576 (unpublished memorandum at 4 n.3). Appellant could have challenged

his sentence in his direct appeal to this Court but did not do so.

Commonwealth v. Lambert, 797 A.2d 232, 240 (Pa. 2001) (PCRA

petitioner’s issues that could have been raised on direct appeal but were not,

are waived under 42 Pa.C.S. § 9544(b)). Now, in this PCRA appeal, Appellant

asserts that appellate counsel was ineffective for failing to challenge

Appellant’s sentence in light of the aggregate twenty-to-forty-year sentence

imposed on his brother, Evan, following Evan’s retrial. Appellant’s Brief at 53.


                                     - 22 -
J-S20008-20


      “The law is well settled that co-defendants are not required to receive

identical sentences.” Commonwealth v. Mastromarino, 2 A.3d 581, 589

(Pa. Super. 2010).      “This is not to say, however, that the court must

specifically refer to the sentence of a co-defendant. Rather, it requires that

when there is a disparity between co-defendants’ sentences, a sentencing

court must give reasons particular to each defendant explaining why they

received their individual sentences.” Id. In the instant case, the trial court

imposed an aggregate twenty-five to fifty year term of imprisonment.

      In rejecting this issue, we rely on the explanation offered by the PCRA

court, as follows:

             In his final claim, [Appellant] avers that appellate counsel
      was ineffective for failing to challenge his sentence as arbitrary
      and capricious, after co-defendant received a lesser sentence
      following to his subsequent trial[.] When imposing a sentence, a
      trial court “shall follow the general principle that the sentence
      imposed should call for confinement that is consistent with the
      protection of the public, the gravity of the offense . . . and the
      rehabilitative needs of the defendant.” 42 Pa.C.S. § 9721(b). It
      is well-settled that sentencing is a matter vested in the sound
      discretion of the trial court, and will not be disturbed absent a
      manifest abuse of discretion. Commonwealth v. Antidormi, 84
A.3d 736, 760 (Pa. Super. 2014) (citing Commonwealth v.
      Robinson, 931 A.2d 15, 26 (Pa. Super. 2007)). An abuse of
      discretion is not merely an error in judgment; a defendant must
      establish that the sentencing court misapplied the law or exercised
      its judgment for reasons of partiality, prejudice, bias, or ill-will, or
      arrived at a manifestly unreasonable decision. Commonwealth v.
      Anderson, 830 A.2d 1013, 1018 (Pa. Super. 2003).

            A defendant challenging the discretionary aspects of his
      sentence must establish, inter alia, that there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code. Commonwealth v. Eisenberg, 98 A.3d 1268
      1277 (Pa. 2014); 42 Pa.C.S. § 9781(b). A substantial question

                                      - 23 -
J-S20008-20


     exists when an appellant raises “a colorable argument that the
     sentence imposed is either inconsistent with a specific provision
     of the Sentencing Code or is contrary to the fundamental norms
     underlying the sentencing process.” Commonwealth v. Gonzalez,
     109 A.3d 711, 731 (Pa. Super. 2015). An issue concerning the
     legality of sentence is reviewable and cannot be waived.
     Commonwealth v. Olson, 179 A.3d 1134, 1137 (Pa. Super.2018)
     (citing Commonwealth v. Jones, 932 A.2d 179, 182 (Pa. Super.
     2007)).

                                    * * *

           While [Appellant] frames this challenge[] as a failure to
     retroactively impose an identical sentence to the twenty to forty
     year term of imprisonment ultimately received by co-defendant
     Evan Davis, the substance of [Appellant’s] claim has been
     previously litigated. See 1925(a) Opinion [in the direct appeal].
     Now, Appellant is not entitled to relief on this claim because
     appellate counsel had no reasonable basis to pursue a challenge
     to the discretionary aspects of [Appellant’s] sentence, even in light
     of co-defendant Evan Davis’ subsequent trial. Here, [Appellant]
     was convicted of Third-Degree Murder, Conspiracy, VUFA 6105,
     and VUFA 6106,and received a total sentence of 25-50 years of
     imprisonment. Evan Davis was convicted of Third-Degree Murder,
     Conspiracy, VUFA 6106 and VUFA 6108, and received a total
     sentence of 20-40 years of imprisonment.

            This [c]ourt considered a multitude of factors in anticipation
     to [Appellant’s] sentencing that differentiate [Appellant] from his
     co-defendant. Prior to his arrest in this matter, [Appellant] had
     five convictions—including Possession of an Instrument of Crime,
     Harassment, and drug charges—four probation violations, and two
     revocations, for a prior record score of four. N.T. 9/18/2015 at 3-
     4. This crime violated the terms of [Appellant’s] supervision under
     the Honorable Alfred DiBona and the Honorable Holly Ford. Id. at
     4. Although [Appellant] earned his high school diploma and was
     employed at the time of the murder, [Appellant] incurred three
     disciplinary infractions in prison between the time of his arrest and
     imposition of sentence, including a fifteen day segregation for
     controlled substance/alcohol abuse in May 2014 and a seven day
     cell lockdown in March 2015. Id. at 16-21. Comparatively, co-
     defendant Evan Davis did not have a prior record, was not charged
     and convicted of VUFA 6105, an additional second-degree felony,
     and did not have a negative adjustment to prison.

                                    - 24 -
J-S20008-20



           The record and the Superior Court’s prior ruling indicate that
     this court imposed a lawful and justified sentence. This [c]ourt
     reviewed [Appellant’s] pre-sentence and mental health reports
     prior to sentencing. This [c]ourt further heard testimony from
     [Appellant’s] loved ones, and ultimately balanced these
     considerations with [Appellant’s] prior record and the crime itself.
     Accordingly, the 25-50 year total sentence was justified. Given
     [Appellant’s] high prior record [score] and negative prison
     adjustment, as compared to his co-defendant, the difference in
     sentences is consistent with a logical and predictable
     administration of justice. Appellate counsel therefore had no
     reason to challenge this [c]ourt’s sentence for a second time, and
     the instant claim fails.

PCRA Court Opinion, 6/27/19, at 15–18 (footnote omitted).

     Therefore, as the PCRA court determined, it is abundantly clear that

Appellant is not entitled to relief. We agree with the sound reasoning of the

PCRA court, which is fully supported by the record.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/10/20




                                    - 25 -